Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 26, 2018                                                                                      Stephen J. Markman,
                                                                                                                  Chief Justice

  155863                                                                                                     Brian K. Zahra
                                                                                                     Bridget M. McCormack
  JONES FAMILY TRUST,                                                                                      David F. Viviano
                                                                                                       Richard H. Bernstein
           Plaintiff-Appellant,                                                                             Kurtis T. Wilder
  and                                                                                                 Elizabeth T. Clement,
                                                                                                                       Justices
  SYLVIA JONES and BOBBY JONES,
            Plaintiffs,
  v                                                                  SC: 155863
                                                                     COA: 329442
                                                                     Saginaw CC: 13-019698-NZ
  SAGINAW COUNTY LAND BANK
  AUTHORITY and ROHDE BROTHERS
  EXCAVATING, INC.,
           Defendants-Appellees,
  and
  CITY OF SAGINAW and HARDHAT DOE,
             Defendants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the April 20, 2017
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether the trial court erred in granting summary disposition in
  favor of defendant Saginaw County Land Bank Authority on the appellant’s inverse
  condemnation claim; and (2) whether the measure of damages on the appellant’s breach
  of third-party contract claim is the same as the measure of damages on a tort claim for the
  negligent destruction of property. In addition to the brief, the appellant shall
  electronically file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to
  the record must provide the appendix page numbers as required by
  MCR 7.312(B)(1). The appellees shall file a supplemental brief within 21 days of being
  served with the appellant’s brief. The appellees shall also electronically file an appendix,
  or in the alternative, stipulate to the use of the appendix filed by the appellant. A reply, if
  any, must be filed by the appellant within 14 days of being served with the appellees’
  brief. The parties should not submit mere restatements of their application papers.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 26, 2018
           p0123
                                                                                Clerk